NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

TROLIS KIRBY, DOC# 361463          )
                                   )
           Appellant,              )
                                   )
v.                                 )                              Case No. 2D13-5880
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 15, 2014.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Roger A. Alcott, Judge.

Trolis Kirby, pro se.



PER CURIAM.

              We affirm in all respects the postconviction court's denial of Trolis Kirby's

untimely motion filed under Florida Rule of Criminal Procedure 3.850. We write only to

note that we agree with the opinions of our sister courts in Mendoza v. State, 93 So. 3d

458, 458 (Fla. 4th DCA 2012), and Harricharan v. State, 59 So. 3d 1162, 1163 (Fla. 5th

DCA 2011), which explicitly reject the claim that the ruling in State v. Montgomery, 39

So. 3d 252 (Fla. 2010), can be applied retroactively to cases that were final before

Montgomery was decided.
           Affirmed.


MORRIS, BLACK, and SLEET, JJ., Concur.




                                    -2-